ON PETITION FOR REHEARING.                       [February 9, 1932.]
Appellant has applied for a rehearing or, at any rate, for a modification of the opinion herein to make certain the allowances required to be paid by him pending the litigation. No valid reason for rehearing is shown, and it is denied.
One of the allowances below was $150 as suit money and expenses of the action, to the wife. The other was for an additional fee for her attorney for the appeal and in the prohibition proceeding brought by appellant. They should remain in force.
However, it was not intended to require the payment of more than the one allowance of $150 a month as maintenance for the minor child.
To that extent, in the interests of certainty, the opinion is modified. *Page 180